Title: To Thomas Jefferson from Jean Perreïn, 25 February 1805
From: Perreïn, Jean
To: Jefferson, Thomas


                  
                     Monsieur Le President 
                     
                     Newyork Le 25 Fevrier 1805
                  
                  J’ai Oui dire que vous aimés Les Sciences et les arts, et que vous devés former un museum d’histoire naturelle. dans le Cas ou vous desireriés faire Lacquisition de quelques objets etrangers à votre paÿs, je puis vous ceder quelques doubles en oiseaux, insectes de la Cote d’afrique que je viens de recueillir moi meme. j’ai quelques oiseaux de Lisle gauadeloupe, et une Collection de la plus grande partie des oiseaux que L’on trouve à newyork ou aux environs; tous montés avec leurs yeux, Leurs noms Specifiques d’aprés Linné, prets à figurer dans Le museum; il ne faut que les placer dans leurs Claces. Si vous n’avés personne pour préparer et monter Les animeaux en général, je vous, ofre mes Services pour ce qui Conserne les oiseaux, les quadrupeds, Les reptiles et les insectes. je Connois un peu Les differents Sistêmes ou methodes de botanique, Celui de Linné, Lamark, Lestiboudois. j’ai quelques plantes Sechées et graines de la Cote d’afrique, peu de la gouadeloupe. Si vous avés quelque ami dans cette Ville, engagés Le de passer chés moi pour y voir les objets que je vous propose. Si vous desirés quelque Chose de ma Collection, je vous prie de metre toute la Celerité possible à votre reponse, afin d’avoir Le tems de vous en faire L’envoi. Ne trouvant point à moccuper dans ce paÿs faute de Connoitre la langue anglaise, je suis decidé de partir pour franse au mois d’avril prochain. J’ai eu la visite de mr. peal proprietaire du museum de philadelphie et lui meme pourra vous instruire mieux qu’un autre Sur la maniere dont je travaille. 
                  J’ai l’honneur d’etre avec un trés profond respect Monsieur Votre Trés humble Serviteur
                  
                     Perreïn 
                     
                  
                  
                     mon adresse est Perreïn officier de santé et naturaliste William Street No. 4 à Newyork.
                  
               